U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 March 2, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: WEXFORD TRUST (the “Trust”) 033-20158 and 811-05469 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Muhlenkamp Fund (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from the forms of Prospectus and Statement of Additional Information contained in the most recent amendment for the Fund dated February29,2012, and filed electronically as Post-Effective Amendment No. 39 to the Fund’s Registration Statement on Form N-1A on February 29, 2012. If you have any questions, regarding this filing, please call the undersigned at (414)765-5366. Sincerely, /s/ Edward L. Paz Edward L. Paz, Esq. For U.S. Bancorp Fund Services, LLC
